           Case 2:19-cv-01566-RAJ-BAT Document 17 Filed 12/20/19 Page 1 of 3



1                                                                Honorable Richard A. Jones
                                                                 Honorable Brian A. Tsuchida
2

3

4

5

6                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
7                                     AT SEATTLE

8     KELVIN B. KIRKPATRICK, an individual,
                                                  No. 2:19-cv-01566-RAJ-BAT
9                                Plaintiff,
                                                  STIPULATED DISMISSAL OF DEPUTY
10          v.                                    AZEVEDO’S COUNTERCLAIM FOR
                                                  MALICIOUS PROSECUTION
11    KING COUNTY SHERIFF’S DEPUTY
      STEVEN AZEVEDO, an individual,
12
                                 Defendant.
13

14         Deputy Azevedo wishes to dismiss his counterclaim for malicious prosecution,

15   and Mr. Kirkpatrick consents to dismissal of the counterclaim. Pursuant to FRCP

16   41(a)(1)(a)(ii), therefore, Deputy Azevedo’s counterclaim for malicious prosecution is

17   hereby dismissed by stipulation, without an award of fees or costs to any party.

18

19

20

21

22         //

23         //

      STIPULATED DISMISSAL OF COUNTERCLAIM                SEAMARK LAW GROUP PLLC
      FOR MALICIOUS PROSECUTION                            400 WINSLOW WAY E, STE 230
      (No. 2:19-cv-01566-RAJ-BAT) - 1                      BAINBRIDGE ISLAND, WA 98110
                                                                  (206) 502-2510
         Case 2:19-cv-01566-RAJ-BAT Document 17 Filed 12/20/19 Page 2 of 3



1

2         DATED: December 20, 2019

3

4    SEAMARK LAW GROUP PLLC                 MACDONALD HOAGUE & BAYLESS
     Attorneys for Deputy Azevedo           Attorneys for Plaintiff Kelvin B. Kirkpatrick
5

6    By: s/Geoff Grindeland                 By: s/Joe Shaeffer
         Geoff Grindeland, WSBA No. 35798       Joe Shaeffer, WSBA No. 33273
7        Nikki Carsley, WSBA No. 46650          Tim Ford, WSBA No. 5986
         Seamark Law Group PLLC                 MacDonald Hoague & Bayless
8        400 Winslow Way E, Ste 230             705 2nd Ave, Ste 1500
         Bainbridge Island, WA 98110            Seattle, WA 98104
9        (206) 502-2510                         (206) 622-1604
         geoff@seamarklaw.com                   joe@mhb.com
10       nikki@seamarklaw.com                   timf@mhb.com

11

12

13

14

15

16

17

18

19

20

21

22

23

     STIPULATED DISMISSAL OF COUNTERCLAIM           SEAMARK LAW GROUP PLLC
     FOR MALICIOUS PROSECUTION                       400 WINSLOW WAY E, STE 230
     (No. 2:19-cv-01566-RAJ-BAT) - 2                 BAINBRIDGE ISLAND, WA 98110
                                                            (206) 502-2510
           Case 2:19-cv-01566-RAJ-BAT Document 17 Filed 12/20/19 Page 3 of 3



1                                   CERTIFICATE OF SERVICE

2           I certify that on the date below I electronically filed the foregoing document with

3    the Clerk of Court using the CM/ECF system, which will send notification of such filing to

4    the following:

5                     Attorneys for Plaintiff

6                           Joe Schaeffer

7                           Timothy K. Ford

8           I further certify that on the date below I mailed by U.S. Postal Service a copy of

9    the foregoing document to the following non-CM/ECF participants:

10                    N/A

11

12          DATED: December 20, 2019

13

14                                                  s/Geoff Grindeland
                                                    Geoff Grindeland
15

16

17

18

19

20

21

22

23

      STIPULATED DISMISSAL OF COUNTERCLAIM                  SEAMARK LAW GROUP PLLC
      FOR MALICIOUS PROSECUTION                              400 WINSLOW WAY E, STE 230
      (No. 2:19-cv-01566-RAJ-BAT) - 3                        BAINBRIDGE ISLAND, WA 98110
                                                                    (206) 502-2510
